                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 20-40746-MJH
John Daniel Mickelsen                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-3                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 17, 2020
                                      Form ID: 318                       Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 19, 2020.
db             +John Daniel Mickelsen,    310 W. Magnolia St.,    Centralia, WA 98531-4350
956806590      +Akron Billing Center,    3585 Ridge Park Dr,    Akron, OH 44333-8203
956806594       ENT ASSOSIATES,    128 LILLY RD S.W.,    Olympia, WA 98506
956806595      +Equifax,   PO BOX 30272,    Tampa, FL 33630-3272
956806596      +Experian,   Profile Maintenance,     PO BOX 9558,   Allen, TX 75013-9558
956806597      +GENOA HEALTH CARE,    PO BOX 77030,    Minneapolis, MN 55480-7730
956806598      +HSBC Bank,   PO Box 4657,    Carol Stream, IL 60197-4657
956806600      +LENDMARK FINANCIAL,    1600 COOPER POINT ROAD SW,    Olympia, WA 98502-5709
956806602      +PROVIDENCE ANESTHESIA SERVICES,     PO BOX 94645,   Seattle, WA 98124-6945
956806604      +RADIA INC,   PO BOX 34473,    Seattle, WA 98124-1473
956806605      +TOLL ENFORCEMENT OFFICE,    PO BOX 300326,    Seattle, WA 98103-9730

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: WADEPREV.COM Jun 18 2020 06:53:00      State of Washington,    Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
956806592      +E-mail/Text: bankruptcy.notifications@fisglobal.com Jun 18 2020 03:28:00        Chexsystems,
                 Attn: Customer Relations,    7805 Hudson Rd Ste 100,   Saint Paul, MN 55125-1703
956806593       EDI: DISCOVER.COM Jun 18 2020 06:53:00      Discover,   P.O. Box 29033,    Phoenix, AZ 85038-9033
956806599      +EDI: IRS.COM Jun 18 2020 06:53:00      Internal Revenue Service,    PO BOX 7346,
                 Philadelphia, PA 19101-7346
956806591       EDI: JPMORGANCHASE Jun 18 2020 06:53:00      Chase,   Attn: Bcy Dept,    PO BOX 15298,
                 Wilmington, DE 19850
956806601      +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jun 18 2020 03:20:10        MERRICK BANK,
                 PO BOX 171379,    Salt Lake City, UT 84117-1379
956806603       E-mail/Text: EBN@providence.org Jun 18 2020 03:27:01      Providence Health & Services,
                 PO BOX 3177,   Portland, OR 97208
956806606       E-mail/Text: DASPUBREC@transunion.com Jun 18 2020 03:27:04       Transunion,    555 West Adams St,
                 Chicago, IL 60611
956806607      +E-mail/Text: bkinfo@twinstarcu.com Jun 18 2020 03:27:28      Twinstar Credit Union,     PO Box 718,
                 Olympia, WA 98507-0700
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 17, 2020 at the address(es) listed below:
              Kathryn A Ellis   kae@seanet.com, WA18@ecfcbis.com;cgw@seanet.com
              Susan H. Seelye   on behalf of Debtor John Daniel Mickelsen stopdebt@gmail.com,
               ignbands@gmail.com;browner80299@notify.bestcase.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                            TOTAL: 3




           Case 20-40746-MJH                Doc 15        Filed 06/19/20         Ent. 06/19/20 21:22:47              Pg. 1 of 3
Information to identify the case:
Debtor 1
                       John Daniel Mickelsen                                        Social Security number or ITIN   xxx−xx−8405
                                                                                    EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name    Last Name

Debtor 2                                                                            Social Security number or ITIN _ _ _ _
                       First Name     Middle Name      Last Name
(Spouse, if filing)                                                                 EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Western District of Washington

Case number:          20−40746−MJH

Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             John Daniel Mickelsen
             aka Johnny D. Mickelsen


             6/17/20                                                        By the court: Mary Jo Heston
                                                                                          United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                             This order does not prevent debtors from paying
and it does not determine how much money, if                               any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                       debts according to the reaffirmation agreement.
                                                                           11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                  Most debts are discharged
attempt to collect a discharged debt from the                              Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                 all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                            personal liability for debts owed before the
or otherwise try to collect from the debtors                               debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                           Also, if this case began under a different chapter
in any attempt to collect the debt personally.                             of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                           to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                are discharged.
However, a creditor with a lien may enforce a                              In a case involving community property: Special
claim against the debtors' property subject to that                        rules protect certain community property owned
lien unless the lien was avoided or eliminated.                            by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                              not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                              Order of Discharge                                     page 1




         Case 20-40746-MJH                        Doc 15       Filed 06/19/20   Ent. 06/19/20 21:22:47                Pg. 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




     Case 20-40746-MJH            Doc 15      Filed 06/19/20   Ent. 06/19/20 21:22:47      Pg. 3 of 3
